Citation Nr: 0120659	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  00-00 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from July 1990 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted.  Therefore, the 
disposition of the issue of entitlement to an evaluation in 
excess of 10 percent for lumbosacral strain will be held in 
abeyance pending further development by the RO, as requested 
below.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
other salient features of the new statutory provisions impose 
the following obligations on the Secretary (where they will 
be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Historically, a January 1995 rating decision granted service 
connection for the veteran's lumbosacral strain, and assigned 
a 20 percent disability evaluation.  The RO proposed a 
reduction of this rating in June 1998 correspondence, and an 
October 1998 rating decision reduced the evaluation of the 
veteran's lumbosacral strain to 10 percent.

In May 2000 correspondence, the veteran sought an increased 
rating for his service-connected lumbosacral strain.

Following a July 2000 VA examination, the examiner reported 
that he was "unable to explain the magnitude and 
perpetuation of the veteran's symptoms based upon any 
pathological basis," and opined that the "difficulties with 
his lower back are not significantly related to the lumbar 
strain in the service."  The physician concluded that 
"[f]or the sake of completeness," an EMG/NCV evaluation of 
both lower extremities should be performed to rule out any 
type of occult neurological process, and the veteran's 
service-connected low back disorder should be reassessed.

While a July 2000 VA neuro-surgery consultation report 
indicates that an EMG study was performed to rule out 
peripheral neuropathy, a copy of the EMG report has not been 
associated with the claims folder.  Further, it does not 
appear that the physician who performed the July 2000 VA 
examination has had an opportunity to prepare a supplemental 
report based on these EMG findings.

A September 2000 rating decision denied an increased rating 
for the veteran's service-connected lumbosacral strain.  The 
veteran filed a notice of disagreement (NOD) with this 
decision in October 2000, and submitted a substantive appeal 
(VA Form 9) the following month, perfecting his appeal.

In May 2001 correspondence, the veteran reported that his low 
back disorder had increased in severity since the July 2000 
VA examination.  He attached private medical records dated 
earlier that month in support of his claim.

During a May 2001 travel Board hearing, the veteran testified 
that he was under the care of a private chiropractor, and 
received VA physical therapy twice a week.  Transcript (T.) 
at p. 12-13.

Based on the veteran's assertion that his service-connected 
lumbosacral strain has increased in severity since the July 
2000 VA examination, the Board finds that further development 
is warranted.  Further, it appears that there may be 
additional VA and private treatment records that have not 
been associated with his claims folder.  The Board finds that 
an effort to obtain these records is necessary as they may be 
highly relevant to the disposition of the veteran's claim.

A review of the claims folder reveals that relevant evidence 
in support of the veteran's claim may exist or could be 
obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issue of 
entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain pending a remand of the case to the RO for 
further development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding VA treatment 
records.  The Board notes that whenever the Secretary 
attempts to obtain records from a Federal department or 
agency under this subsection or subsection (c) [38 U.S.C.A. § 
5103A(c)], the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile (38 U.S.C.A. 
§ 5103A(b)(3)).

Under the provisions of the VCAA, it appears that a current 
VA examination is required to ascertain the nature and 
severity of the veteran's service-connected low back 
disorder.  Clearly, the current record is not sufficient to 
make a decision on the claim.  A July 2000 VA examination 
report notes that an EMG/NCV evaluation of both lower 
extremities was indicated to rule out any type of occult 
neurological process.  The examiner related that he was 
"unable to explain the magnitude and perpetuation of the 
veteran's symptoms based upon any pathological basis," and 
opined that the "difficulties with his lower back are not 
significantly related to the lumbar strain in the service."  
The Court has held, in substance, that where service 
connection is in effect for one diagnosis involving some 
component of an anatomical or functional system, and there 
are additional diagnoses concerning pathology of that system 
of record, there must be evidence that permits the 
adjudicators to distinguish between manifestations that are 
service-connected and those that are not.  See Waddell v. 
Brown, 5 Vet. App. 454, 456-57 (1993).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for lumbosacral 
strain that are not currently a part of 
the record.  After obtaining the 
appropriate authorization, the RO should 
attempt to obtain any such records that 
have not been previously obtained.  In 
particular, the RO should ensure that the 
all reasonable steps have been taken to 
secure a copy of the July 2000 EMG 
report, and VA and private medical 
records discussed during the veteran's 
May 2001 travel Board hearing, 
specifically the records of Dr. P. of 
Port Arthur.  The RO is again advised 
that efforts to obtain VA records should 
continue until they are obtained, unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile (38 U.S.C.A. § 5103A(b)(3)).

3.  The RO should arrange for the veteran 
to be examined by the physician who 
performed the July 2000 VA examination to 
determine the nature, etiology, and 
severity of any pathology of the lumbar 
spine.  In the event that the same 
examiner is not available, the RO may 
schedule an examination with another VA 
physician.  Any indicated studies should 
be conducted.  The examination report 
should include a full description of the 
veteran's symptoms, clinical findings, 
and associated functional impairment.  
All findings should be recorded in 
detail, including range of motion of the 
lumbar spine, recorded in degrees.  In 
addition, the physician should address 
the following:

(a)  To the extent possible, the examiner 
should set forth findings related to the 
veteran's service-connected lumbosacral 
strain and those findings that are 
related to any other pathology of the low 
back, and discuss the degree of 
disability attributable to each.  If it 
is not feasible to distinguish between 
the manifestations of the service-
connected disability and any disability 
of the lumbar spine that is not service 
connected, the examiner should so state.

(b)  With regard to the veteran's 
service-connected lumbosacral strain, and 
any other disorder deemed to be related 
to service, the examiner should address 
the following:

(i)  The examiner should carefully elicit 
all of the veteran's subjective 
complaints concerning his low back, and 
offer an opinion as to whether there is 
adequate pathology present to support 
each of the veteran's subjective 
complaints and the level of each 
complaint, including pain.

(ii)  Whether the veteran's low back 
disability causes weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?

(iii)  Whether pain is visibly manifested 
on movement of the lumbar spine, and if 
so, to what extent; the presence and 
degree of, or absence of, muscle atrophy 
attributable to the disability; the 
presence or absence of changes in the 
condition of the skin indicative of 
disuse due to the disability; or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the disability.  The examiner should also 
comment on whether there are other 
objective indications of the extent of 
the veteran's pain, such as the 
medication he is taking or the type of 
any treatment he is receiving.

(iv)  The examiner should specifically 
comment on the most appropriate 
diagnostic classification for the 
veteran's service-connected low back 
disability.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's low back disorder should be 
provided.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that this 
examination may provide findings and 
opinions that are vital to his claim and 
that a failure to report and cooperate 
with the examination may have adverse 
consequences to his claim.  Derwinski v. 
Connolly, 1 Vet. App. 566 (1991).  
Moreover, under 38 C.F.R. § 3.655 (2000), 
where a claimant fails without good cause 
to appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination report and the required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
evaluation in excess of 10 percent for 
lumbosacral strain.  If the veteran's 
claim remains denied, he and his 
representative should be provided with a 
Supplemental Statement of the Case.  The 
applicable response time should be 
allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


